DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claims 1, 3, 7, and 8, the term "in particular", “preferably”, or “especially” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 	There is no clear antecedent basis for “the axis of rotation” (claim 1, line 4), “the axis of a lever” (claim 6, line 1), “the tightening torque” (claim 7, line 2), or “the lever of the cap” (claim 8, line 2).
 	Claim 1 is confusing in that it is unclear whether “the axis of the gripper”, as first recited in line 11 of claim 1, is meant to be different from “the axis of rotation” as first recited in line 4 of claim 1.  Similarly, is “the gripper axis”, as twice recited in claim 8, meant to different from either of the above recited axes?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 9, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO WO 2014/034883 in view of Maffeis et al. (US-6,092,848).
 	The WIPO WO 2014/034883 reference shows a gripper for a capping machine comprising a rotational body (20) and a pair of opposing levers (23) that appear to be linearly driven towards and away from each other such that a gripped cap can be rotated in a tightening direction (N) as best shown in Figure 2(B).  The WIPO (‘883) reference does not disclose a guiding shackle for linearly driving the levers as called for in claim 1.
	However, the Maffeis et al. patent shows it old and well known to provide rotatable members (125) for linearly driving gripping levers (113) between open and closed positions (see Fig. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide rotatable “shackles” as the means for linearly driving the WIPO (‘883) levers (23), similar to that shown in Figure 6 of the Maffeis et al. patent, in order to synchronously actuate the levers to grip a cap before applying a tightening torque.  Regarding claim 3, the Maffeis et al. gripper can include three equally spaced apart gripping levers (see Fig. 9) as is common in the art.

Claims 7 and 8, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO WO 2014/034883 in view of Maffeis et al. as applied to claims 1-4, 6, and 9 above, and further in view of Zanini et al. (US-8,375,682).
The Zanini et al. patent shows a cap gripping assembly substantially similar to the WIPO (‘883) device, but the Zanini et al. levers have gripping tips (20b) fitted at their distal ends wherein the gripping tips are arcuate in shape to match the contour of a cap and are made from a rubber material (see col. 7, lines 46-55).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to removably fit rubber gripping tips on the distal ends of the gripping levers of the modified WIPO (‘883) device, as taught by Zanini et al., in order to more securely grip certain caps with a higher degree of friction.
Allowable Subject Matter
7. 	Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Drawings
8. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the levers having different lengths, as set forth in claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Priority
9. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. German patent DE 10 2017 208 972 and Schoenfelder (US-9,388,031) show embodiments having linearly movable jaws.

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3651                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
1/3/2022